Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be                             FILED
regarded as precedent or cited before any                 May 17 2012, 9:14 am
court except for the purpose of establishing
the defense of res judicata, collateral                          CLERK
                                                               of the supreme court,
estoppel, or the law of the case.                              court of appeals and
                                                                      tax court




ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

NANCY A. McCASLIN                               GREGORY F. ZOELLER
McCaslin & McCaslin                             Attorney General of Indiana
Elkhart, Indiana
                                                AARON J. SPOLARICH
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

A.B.,                                           )
                                                )
        Appellant-Respondent,                   )
                                                )
               vs.                              )      No. 20A03-1112-JV-540
                                                )
STATE OF INDIANA,                               )
                                                )
        Appellee-Petitioner.                    )


                     APPEAL FROM THE ELKHART CIRCUIT COURT
                         The Honorable Terry C. Shewmaker, Judge
                       The Honorable Deborah A. Domine, Magistrate
                              Cause No. 20C01-1108-JD-312



                                       May 17, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BRADFORD, Judge
      Appellant-Petitioner A.B. challenges the trial court’s finding him to be a

delinquent child based upon the crime of Class A misdemeanor Battery if committed by

an adult.1 Upon appeal, A.B. challenges the sufficiency of the evidence to support his

adjudication. We affirm.

                          FACTS AND PROCEDURAL HISTORY

      On March 30, 2011 Elkhart Community Schools bus driver Betty Denman was

dropping children off near the area of Washington Gardens in Elkhart when she saw a

group of people arguing. Apparently A.Be., who was the mother of one of Denman’s

students, and a certain E.B. were in an argument regarding A.Be.’s testimony against

E.B. in an unrelated case. As A.Be. approached Denman’s school bus, an individual

described by Denman to be a young black male with braids in his hair, approached A.Be.

The male punched A.Be. three times with a closed fist, including on the bridge of her

nose. This knocked A.Be.’s glasses off and scraped her nose. A.Be. did not personally

know her attacker but, after receiving tips from others, identified him from a photograph

on her Facebook account as the person known by the community as “Pimp.” A.B.’s

Facebook account identifies him both as A.B. and as “Pimp.” A.B.’s date of birth is

November 27, 1994, and he was sixteen years old at the time of the incident.

      On August 1, 2011, the State alleged A.B. to be a delinquent child based upon the

offense of Class A misdemeanor battery.                At the November 4, 2011, fact-finding

hearing, A.Be. identified A.B. in court as her perpetrator. A.B. testified in his defense,

claiming on direct examination that he did not hit A.Be., that he did not have braids, and
      1
          Ind. Code § 35-42-2-1(a)(1)(A) (2011).


                                                   2
that he had never seen or met E.B. A.B. conceded on cross-examination, however, that

his nickname was “Pimp,” that he had attended at least two court hearings with E.B., and

that he would be willing to fight on E.B.’s behalf.

       Following the fact-finding hearing, the trial court entered a true finding against

A.B. based in part on its assessment of his credibility as “zero.” Tr. p. 53. The trial

court subsequently entered a dispositional order adjudicating A.B. to be a delinquent

child and placing him in the Elkhart County Juvenile Detention Center. This appeal

follows.

                            DISCUSSION AND DECISION

       Upon appeal, A.B. challenges the sufficiency of the evidence identifying him to

be the perpetrator. A.B. claims that he was not in the area on the day A.Be. was injured,

that he did not see the fight between E.B. and A.Be., and that he did not have braids in

his hair.

       When evaluating the sufficiency of the evidence to support A.B.’s adjudication,

we do not reweigh the evidence or judge the credibility of the witnesses. D.W. v. State,

903 N.E.2d 966, 968 (Ind. Ct. App. 2009), trans. denied. We look only to probative

evidence supporting the adjudication and the reasonable inferences that may be drawn

from that evidence to determine whether a reasonable trier of fact could conclude the

juvenile was guilty beyond a reasonable doubt. Id. If there is substantial evidence of

probative value to support the adjudication, it will not be set aside.          Id.   The

uncorroborated testimony of one witness may be sufficient by itself to sustain an

adjudication of delinquency on appeal. Id.

                                             3
       A.B.’s argument is based upon his version of the events in question. But the trial

court did not believe A.B.’s testimony. In fact, it found A.B. totally lacked credibility.

We will defer to its assessment on this point. Further, the record contains ample evidence

linking A.B. to A.Be.’s battery. Most significantly, A.Be. identified him to be the

perpetrator, which is sufficient, by itself, to sustain A.B.’s adjudication. See id. In

addition, A.B. admitted that he would fight on E.B.’s behalf. At the time of the battery,

E.B. was fighting with A.Be., creating a situation in which A.B. was admittedly prepared

to assist E.B. A.B.’s challenge is merely an invitation to reweigh the evidence, which we

decline to do.

       The judgment of the juvenile court is affirmed.

VAIDIK, J., and CRONE, J., concur.




                                            4